Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed June 23, 2021.

Drawings
The drawing correction filed June 23, 2021 has been approved.
However, the drawings are still objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30a" in figure 2 and "30" in figure 6 have both been used to designate the same latch post.  Since the latch post in figure 2 has been labeled 30a, it is suggested that the applicant label the latch post in figure 6 as 
--30a-- to avoid confusion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the spring 46 and the turnbuckle 44 are not show with sufficient clarity because the lines used to show said elements are not sufficiently dark.  For example, see the images below.

    PNG
    media_image1.png
    866
    884
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1001
    900
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    604
    973
    media_image3.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “46a” on line 9 of paragraph 51.  Although the applicant has stated that figure 8 has been amended to include the reference character “46a”, said reference character is not in amended figure 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because “a vertical position” on line 7 is confusing since the plurality of rails cannot be positioned vertically.  Correction is required.  See MPEP § 608.01(b).
The applicant’s amendment to the specification is largely illegible.  Therefore, it is unclear what changes the applicant is attempting to make.  Accordingly, the previous 
The disclosure is objected to because the applicant has improperly referred to the same element of the invention with different language.  For example, the applicant has referred to element 11 as “segments” on line 3 of paragraph 43 and “handle” on line 2 of paragraph 58.  Also see “68” on line 4 of paragraph 63 and line 2 of paragraph 65, “70” on line 9 of paragraph 64 and lines 6 and 7 of paragraph 65, “12A” on line 8 of paragraph 65, “line 2 of paragraph 67, lines 2 and 8 of paragraph “68”, and line 2 of paragraph 69.  On line 4 of paragraph 48, it appears that “30” should be changed to --30a-- and “30” on line 6 of paragraph 48 should be changed to --30a-- to avoid confusion.  Also see “30” on lines 2 and 4 of paragraph 70 On line 2 of paragraph 53, “projection” should include a reference character and the drawings should be amended accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Recitations such as “when the at least one of the plurality of rails to which the plurality of posts is hingedly attached is in the vertical position” on lines 29-30 of claim 14 render the claims indefinite because it is unclear how at least one of the rails can be in a vertical position.  See figures 11 and 12 which show that the rails cannot be positioned in a vertical position.  Recitations such as “the gatepost” on line 1 of claim 20 and line 1 of claim 22, “the first section” on line 2 of claim 23, “the swing arm” on line 2 of claim 23 and “the second section” on line 2 of claim 23 render the claims indefinite because they lack antecedent basis.

Allowable Subject Matter
Claims 14-26, as best understood by the examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634